Bingham McCutchen LLP One Federal Street Boston, Massachusetts 02110 October 29, 2013 VIA EDGAR Securities and Exchange Commission Division of Investment Management treet, NE Washington, D.C.20549 Re: Aquila Tax-Free Trust of Oregon (a portfolio of The Cascades Trust) (File Nos. 33-4382 and 811-4626) Ladies and Gentlemen: On behalf of The Cascades Trust, a Massachusetts business trust (the “Registrant”) and pursuant to Rule 497(c) under the Securities Act of 1933, as amended, attached for filing are exhibits containing in interactive data format the risk/return summary information that appears in a supplement dated October 11, 2013 to the Prospectus relating to its series, Aquila Tax-Free Trust of Oregon (the "Trust"). Any questions or comments relating to the filing should be directed to the undersigned at (617) 951-8458 or Toby R. Serkin at (617) 951-8760. Sincerely, /s/ Jeremy B. Kantrowitz Jeremy B. Kantrowitz
